DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No.10,163,383) in view of Park et al. (US 20130321499), hereinafter Park.
	In reference to claim 1, Lee discloses a display device in Figs. 2 and 6 comprising: 
	a display area (DA) including pixels;
	 a non-display area (ND/A) adjacent to the display area; and 
	a display driver (DD) electrically connected to the non-display area, 
	wherein the display area comprises: 
	a data line that (DL, Fig. 6) supplies a data voltage received from the display driver to the pixel (P), the data line extending in a first direction; 
	a gate input line (DLL) electrically connected to the display driver and extending in the first direction (col. 4, lines 65-67); 
	a gate driver (GIP) electrically connected to the gate input line (DLL); and 
	a gate line (GL) electrically connected to the gate driver (GIP) and extending in a second direction intersecting the first direction (col. 4, lines 30-68 and col. 5 lines 1-16).
	Lee does not disclose the gate driver separately outputs a gate signal and a carry signal.
	In the same field of endeavor, Park discloses in Fig. 7 a shift register of a gate driver (400) in Fig. 6 separately outputs a gate signal (GS) and a carry signal (CR). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gate output of Lee in view of the teaching of Park to change the own gate signal from a higher to a lower voltage and to generate a gate signal applied to the control terminal of the thin film transistor (see ¶ [15] and [18] of Park).
	In reference to claim 2, Lee discloses in Fig. 6, the display area comprises pixel areas (P) including the pixels, and at least one of the pixel areas comprises: 
	a pixel circuit area including a pixel circuit (Tpixel) of the pixel; and
	a pixel peripheral area including the gate driver (GIP 2 comprising Td and Tu), the pixel peripheral area (P) surrounding the pixel circuit area (P).
	In reference to claim 3, Lee discloses in Fig. 6 the pixel areas (area comprising pixels P) are disposed in rows and columns, and the gate driver (GIP 2 includes TQ, TU, TD, TQB) is disposed across the pixel peripheral area of the pixel areas in a row (see GIP in Fig. 2 and Tu, Td of GIP2 in Fig. 6).
	In reference to claim 8, Lee discloses the gate input line comprises:
	a scan clock signal input line (CLK) that inputs a scan clock signal to the gate driver (Fig. 4 and 5);
	Park discloses the scan clock bar signal input line (CKB) that input a reverse signal of the scan clock signal to the gate driver and a carry clock signal input line (CR2) that inputs a carry clock signal to the gate driver to output (see Fig. 7)

Claim(s) 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park and  Shin et al. (US 2018/0068629), hereinafter Shin
In reference to claim 4, Lee discloses wherein the gate driver comprises: a first gate transistor (Tu) that supplies a scan clock signal (CLk) to an output terminal (Vout) of a gate signal based on a voltage of a first node Q;  
Lee does not disclose a second gate transistor that discharges an output terminal of the gate signal based on a scan clock bar signal that is a reverse signal of the scan clock signal; and a first gate capacitor electrically connected between a gate electrode and a source electrode of the first gate transistor.
In the same field of endeavor, Shin discloses  a gate driver (200) in Fig. 1 comprising (see stage S1_1 of the gate driver in Fig. 3) first gate transistor (TR1) and  a second gate transistor (TR2) that discharges an output terminal of the gate signal based on a scan clock bar (CKB) signal that is a reverse signal of the scan clock signal (CK); and a first gate capacitor (Cb) electrically connected between a gate electrode and a source electrode of the first gate transistor (TR1), see (¶ [63-66]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee in view of the teaching of Shin so that the nth gate signal may be shifted to a high state more quickly (see ¶ 66 of Shin).
In reference to claim 5, Shin discloses each of the first gate transistor (TR1), the second gate transistor (TR2), and the first gate capacitor (Cb) is disposed on at least one of an upper side, a lower side, a left side, or a right side of the pixel peripheral area (RGB) as shown in Fig. 4.
	In reference to claim 9, Lee discloses the scan clock signal input line (CLK in Fig. 6), the carry clock signal input line (Vst) is disposed between data lines (DL1-DL8), and Shin discloses the scan clock bar signal lines (CKB) is disposed between data lines (DL1-DLn).
 
Claim(s) 6, 7, 22, 23 and 24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park and  Cheng et al. (US 2017/0316730), hereinafter Cheng.	
	In reference to claim 6, Lee does not teach the gate driver (11) comprises: first gate drivers disposed in a first column; second gate drivers disposed in a second column; third gate drivers disposed in a third column; and fourth gate drivers disposed in a fourth column.
	In the same field of endeavor, Cheng discloses in Fig. 2, a gate driver comprising first gate drivers (GOP located in left of GOP in 210 area ) disposed in a first column; second gate drivers (GOP in 210 area) disposed in a second column; third gate drivers (GOP in 229 area) disposed in a third column; and fourth gate drivers (GOP located after area 220) disposed in a fourth column (¶ [50-53].
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Lee in view of the teaching of Cheng to reduce the border area of the display (¶ 4 of Cheng).
	In reference to claim 7, Cheng discloses the first gate drivers (GOP on the left of 210) receive a same gate input signal (CKB) and supply the gate signal to different gate lines (gate signal is input to different gate lines GLn and Gl(n+1) in Fig. 5 (¶ [53]).
	In reference to claim 22,  Cheng discloses in Fig. 2, first gate drivers in (GOP or col. 1 located in the left of 210) comprises GOP disposed in a first row and a fifth row
disposed in a first row and a fifth row;
	the second gate drivers (GOP located in 210 area) disposed in a second row and a sixth row;
	the third gate drivers (GOP located in 220 area) disposed in a third row and a seventh row; and
	the fourth gate drivers (GOP located after 220 area) disposed in a fourth row and an eighth row (the display is provided plurality of gate line more than 6 lines [¶ 49] and the fourth gate drivers can be disposed in a fourth row and an eight row of the display (also see Fig. 7 for gate driving circuit area of one of a first gate driver, second gate driver, third gate driver and fourth gate driver disposed on the first through fourth columns DLs)
	In refence to claim 23, Lee discloses in Fig. 2 and 3 the gate input line (DLL) of the first column is electrically connected to the first gate drivers (GIP1) of the first row(GL1); and Cheng disclose the first gate drivers (GOPs column 1 located in front of 210 area) connected of the first row and the fifth row of the of area 200 in Fig. 2. Also see Fig. 7 for gate circuit area for the first thought four gate drivers)
	Similarly, Cheng discloses the gate input line (DLL) of the second column is electrically connected to the second gate drivers (GIP 2) of the second row (GL2) and Cheng discloses the second gate driver (GOPs in 210) connected to the sixth row of the area 200,
	the gate input line of the third column (DLL) is electrically connected to the third gate drivers (GIP3) of the third row (GL3) (Lee Fig. 3); and Cheng discloses the third gate drivers (GOPs in area 220) connected to the seventh row, and 
	the gate input line (DLL) of the fourth column is electrically connected to the fourth gate drivers (GIP4) of the fourth row (GL4) (Fig. 3 of Lee); and Cheng discloses the fourth gate driver (GOPs on the right 220 area) connected to the eighth row. 
	Also see Fig. 7 for gate circuit area for the first thought four gate drivers arranged in the columns DLs connected to the gate line GLs.
	In reference to claim 24, Cheng discloses the first gate drivers (GOPs on the left of 210 area) are electrically connected to the gate lines of the first row and the fifth row,
	the second gate drivers (GOP in 210 area) are electrically connected to the gate lines of the second row and the sixth row,
	the third gate drivers (GOPs in area 220) are electrically connected to the gate lines of the third row and the seventh row, and
	the fourth gate drivers (GOPs on the right area 220) are electrically connected to the gate lines of the fourth row and the eighth row.
	Also see Fig. 7 for gate circuit area for the first thought four gate drivers arranged in the columns DLs connected to the gate line GLs.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park,  further in view of Yoon (US 2017/0035485).
	In reference to claim 10, Lee (Fig. 6) and Shin (Fig. 4) discloses a low potential line (Vss) that supplies a low potential voltage to the pixel (P), the low potential line extending in the first direction.
	The combination of Lee and Shin does not teach a driving voltage line that supplies a driving voltage to the pixel, the driving voltage line extending in the first direction.
	In the same field of endeavor, Yoon discloses a driving voltage line (VDD) that supplies a driving voltage to the pixel (P) extending in the first (vertical) direction and a low potential line (Vss) that supplied a potential voltage to the pixel (P) in the first (vertical) direction as shown in Fig. 4 and ¶ 67.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the driving voltage lines (VDD) in the combination of Lee and Shin to provide the high voltage level for the pixel of the display to emit light.
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park and further in view Yoon and further in view of Kim et al. (US 2017/0288008), hereinafter Kim.
	 In reference to claim 11, Lee discloses in Fig. 2 the non-display area comprises a fan-out lines disposed between the display area and the non-display area and connected to the display driver, and a data pad (DP) connected to the data link lines (DLL) and the data driver (DD) and the data driver includes a flexible printed circuit film (FPCF); col. 5, lines 6-17.
	The combination of Lee, Park and Yoon does not disclose the fan-out lines include bent portions.
	In the same field of endeavor, Kim discloses in Fig. 2, a pad part  (PA) electrically connected to the display driver (410); and fan-out lines (lines in BA portion) disposed between the pad part (PA) and the display area (DA) , and the fan-out lines include bent portions (BA).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fan-out lines to be bent in the combination of Lee, Park and Yoon in view of the teaching of Kim to increase image quality due to arrangement of wires includes in the display area and to reduces a red, green and blue (RGB) crosstalk phenomenon by reducing the resistance (R) value of a power supply line included in the display apparatus (¶ [4-5]).
	In reference to claim 12, Kim discloses each of the fan-out lines (lines in the BA portion) has a same length as shown in Fig. 2.
	In reference to claim 13, Kim discloses each of the driving voltage line (ELVDD line 10) and the low potential line (ELVSS) includes a plate electrode (see 10 and 20 extensions in Figs 2 and 10 and 20 in Fig. 4) overlapping the fan-out lines (in the BA area in Fig. 2) in a thickness direction (¶ [216-218]).
	In reference to claim 14, Lee discloses of the scan clock signal input line (CKL), Park discloses scan clock bar (CKB) input line (CKn) the carry clock (CR) signal input line  (CR2) in Fig. 7, and Kim discloses in Fig. 2, the signal lines to the display area (DA) is disposed between the first and voltage line (see first potential line 10) and second voltage line (20).
	In reference to claim 15, Lee discloses in Fig. 6, wherein the driving voltage line (VQB), the gate input line (CLK), and the low potential line (Vss) are disposed between data lines (DL 1, DL2, DL3) .

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Lee and further in view of Park.
	In reference to claim 16, Yoon discloses in Fig. 2, a tiled display device comprising:
	display devices (EL panel 1 – EL panel 8), each including: 
	a display area including pixels a non-display area adjacent to the display area; and 
	a display driver (300) electrically connected to the non-display area, wherein the display area of each of the display devices comprises:
	a data line (D1-Dm of Fig. 3) that supplies a data voltage received from the display driver to the pixels, the data line extending in a first direction; a gate driver (scan driver (200 of Fig. 3).
	Yoon does not disclose a gate input line electrically connected to the display driver and extending in the first direction; a gate driver electrically connected to the gate input line; and a gate line electrically connected to the gate driver and extending in a second direction intersecting the first direction.
	In the same field of endeavor, Lee discloses a gate input line (DLL) electrically connected to the display driver and extending in the first direction; 
	a gate driver (GIP) electrically connected to the gate input line (DLL); and 
	a gate line (GL) electrically connected to the gate driver (GIP) and extending in a second direction intersecting the first direction (col. 4, lines 30-68 and col. 5 lines 1-16).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Yoon in view of the teaching of Lee 
To provide a display panel which is capable of realizing a GIP structure and also realizing a narrow bezel width (col. 2, lines 27-30).
	The combination of Yoon and Lee does not disclose the gate driver separately outputs a gate signal and a carry signal.
	In the same field of endeavor, Park discloses in Fig. 7 a shift register of a gate driver (400) in Fig. 6 separately outputs a gate signal (GS) and a carry signal (CR). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gate output of Yoon and Lee in view of the teaching of Park to change the own gate signal from a higher to a lower voltage and to generate a gate signal applied to the control terminal of the thin film transistor (see ¶ [15] and [18]).
	In reference to claim 17, Yoon discloses a coupling area, area between display panels, disposed between the display devices (see the lines separate EL PANEL 1 – EL PANEL 8), 
	wherein the display driver (DATA DRIVER 300) is disposed on a side of the non-display area adjacent to the coupling area (see DATA DRIVERS 300 of EL PANEL 1 AND EL PANEL 2), or in the non-display area disposed on an opposite side of the coupling area with respect to the display area (see DATA DRIVERS 300 of EL PANEL 1 and EL PANEL 5).
	In reference to claim 18, Lee discloses in Fig. 6, the display area comprises pixel areas (P) including the pixels, and at least one of the pixel areas comprises: 
	a pixel circuit area including a pixel circuit (Tpixel) of the pixel; and
	a pixel peripheral area including the gate driver (GIP 2 comprising Td and Tu), the pixel peripheral area (P) surrounding the pixel circuit area (P).
	In reference to claim 19, Lee discloses in Fig. 6 the pixel areas (area comprising pixels P) are disposed in rows and columns, and the gate driver (GIP) is disposed across the pixel peripheral area of the pixel areas in a row (see GIP in Fig. 2 and Tu, Td of GIP in Fig. 6).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view  Lee, and Park and further in view of Shin.
In reference to claim 20, Lee discloses the gate driver comprises: a first gate transistor (Tu) that supplies a scan clock signal (CLk) to an output terminal (Vout) of a gate signal based on a voltage of a first node Q;  
The combination of Yoon and Lee does not disclose a second gate transistor that discharges an output terminal of the gate signal based on a scan clock bar signal that is a reverse signal of the scan clock signal; and a first gate capacitor electrically connected between a gate electrode and a source electrode of the first gate transistor, and each of the first gate transistor, the second gate transistor, and the first gate capacitor is disposed on at least one of an upper side, a lower side, a left side, or a right side of the pixel peripheral area as shown in Fig. 4.
In the same field of endeavor, Shin discloses  a gate driver (200 of Fig. 1, and     stage S1_1 of the gate driver in Fig. 3) first gate transistor (TR1) and  a second gate transistor (TR2) that discharges an output terminal of the gate signal based on a scan clock bar (CKB) signal that is a reverse signal of the scan clock signal (CK); and a first gate capacitor (Cb) electrically connected between a gate electrode and a source electrode of the first gate transistor (TR1), and discloses each of the first gate transistor (TR1), the second gate transistor (TR2), and the first gate capacitor (Cb) is disposed on at least one of an upper side, a lower side, a left side, or a right side of the pixel peripheral area (RGB) as shown in Fig. 4. See (¶ 63-66).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Yoon and Lee in view of the teaching of Shin so that the nth gate signal may be shifted to a high state more quickly (see ¶ 66).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests: the display device of claim 4, 	wherein a source electrode of the second gate transistor receives a first low potential voltage, and the gate driver further comprises:
a third gate transistor that is turned on based on a carry clock signal to output the voltage of the first node as the carry signal;
a fourth gate transistor that controls the voltage of the first node based on a prior carry signal (CR(n-1));
a fifth gate transistor that initializes the first node to a second low potential voltage based on a subsequent carry signal (CR(n+1)), and
a sixth gate transistor that transmits the carry signal of the gate driver to an input terminal of the second low potential voltage based on an input signal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 21, and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claims 1 and 16 (see pages 11-12 of the Remarks), Applicant argues that the cited references do not teach or suggest a display device including a gate driver, wherein the gate driver separately outputs a gate signal and a carry signal (CR(n)).
However, these arguments  are moot in view of the 103 rejection of Lee in view of Park as, Park discloses the gate driver separately outputs a gate signal and a carry signal as discussed in claims 1 and 16 above.
With Claims 23-24 are rejected in view of the discovered arts of Cheng that discloses the first gate drivers disposed in the first line and the fifth line, the second gate drivers disposed in the second line and the sixth line, the third gate drivers disposed in the third line and seventh line, the fourth gate disposed in a fourth line and the eight lines; furthermore, the first to fourth gate drivers are connected to the first to eight gate lines as discussed above.
Claim 21 is objected to as cited the allowable subject matter as above.

 Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Seo et al. (US 2016/0267831) discloses in Fig. 4, a display device comprising a gate drivers in the display area; and Fig.3 discloses the gate drivers separately output a gate signal Gn-2 and a carry signal CR separately.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692